                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

KRYSTLE DOHERTY,

                  Plaintiff,

v.                                                      Case No: 2:19-cv-18-FtM-99UAM

UNITED STATES OF AMERICA and
STATE OF FLORIDA,

                Defendants.


                                               ORDER

        This matter comes before the Court upon review of the Motions to Join filed by Pamela

Molnar and Robin Rae Kelly on February 19, 2019. Docs. 30, 31. On February 6, 2019, the

Court denied without prejudice Plaintiff’s Application to Proceed in District Court Without

Prepaying Fees or Costs, construed as a Motion to Proceed In Forma Pauperis (Doc. 2) and

allowed Plaintiff to file an amended complaint or pay the filing fee on or before March 5, 2019.

Doc. 24 at 8-9. In the same Order, the Court denied without prejudice the Motions to Join filed

from January 22, 2019 to February 5, 2019. Id. The Court denied the Motions to Join without

prejudice to re-filing if and when in forma pauperis status is granted or Plaintiff pays the $400

filing fee.   See id.    Thus, the present motions will similarly be denied without prejudice.

Pamela Molnar and Robin Rae Kelly may re-file their motions if and when in forma pauperis

status is granted or the filing fee is paid.
       ACCORDINGLY, it is

       ORDERED:

       The Motions to Join filed by Pamela Molnar and Robin Rae Kelly (Docs. 30, 31) are

DENIED without prejudice.

       DONE and ORDERED in Fort Myers, Florida on this 20th day of February, 2019.




Copies:
Pro se parties




                                          -2-
